                            1:21-cv-01093-JBM # 9           Page 1 of 7
                                                                                                        E-FILED
                                                                           Tuesday, 27 July, 2021 03:14:52 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

PAUL SMITH ,                                           )
                                                       )
                               Plaintiff,              )
       v.                                              )       No.: 21-cv-1093-JBM
                                                       )
T. BOWDEN, et al.,                                     )
                                                       )
                               Defendants.             )

                                    MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, pursues a § 1983 action alleging retaliation and violations of

equal protection and due process at the Pontiac Correctional Center (“Pontiac”). The case is

before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint,

the Court accepts the factual allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and

labels are insufficient. Enough facts must be provided to “state a claim for relief that is plausible

on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff claims that on an unidentified date, Defendant Officers Bowden and Meister

conducted an “unlawful” search of his cell, confiscating his audio-visual equipment. On

February 19, 2020, Plaintiff filed a grievance of the matter and claims that on March 7, 2020,

Defendants Bowden, Meister, and Prentice, undertook a retaliatory shakedown of his cell.

Plaintiff was issued a disciplinary report and materials from his cell were confiscated, including



                                                  1
                            1:21-cv-01093-JBM # 9          Page 2 of 7




a “scrub pad” which had been given him by Defendant Bowden. Defendant Prentice ordered that

Plaintiff’s blue jumpsuit, which identified him as a cellhouse worker, be confiscated and that he

be fired from his prison job.

       Plaintiff alleges that he overhead Officer Steward, not a party, tell another inmate that

Bowden and Meister wanted Plaintiff to be hassled due to his grievance writing. Plaintiff filed

several more grievances against the three Defendants and told his mother, who called Internal

Affairs. Later that same day, Officer Battles moved Plaintiff from the South Cellhouse to the

East House, a high aggression unit. The Officer allegedly told Plaintiff that Defendants Bowden

and Meister had requested the transfer and Defendant Prentice had approved it, all due to

Plaintiff’s complaints and grievance writing.

       Plaintiff goes on to claim that East Cellhouse Officer Eutsy tried to move him back to the

South Cellhouse but Defendant Prentice blocked it due to Plaintiff’s complaints. On June 16,

2020, Plaintiff was placed with inmate Lenzy who informed him that Defendants Meister and

Prentice had instructed him to “get on some bullshit” with the Plaintiff.

       Plaintiff requests declaratory, compensatory, and punitive damages. He has not, however,

alleged a physical injury and so, may not collect compensatory damages under the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(e), although he may seek nominal and punitive

damages. Thomas v. Illinois, 697 F.3d 612, 614–15 (7th Cir. 2012).

                                            ANALYSIS

       To effectively allege retaliation, a plaintiff must claim that he was engaged in some

protected First Amendment activity, that he experienced an adverse action that would likely deter

such protected activity in the future, and that the protected activity was “at least a motivating

factor” in Defendant's retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 552 (7th Cir. 2009).



                                                  2
                             1:21-cv-01093-JBM # 9           Page 3 of 7




Here, Plaintiff successfully pleads that he suffered adverse actions as a result of his

constitutionally protect right to grieve prison conditions. The Court notes some skepticism,

however, as to Plaintiff claims that in each of the four instances alleged, Defendants admitted to

third parties that they were acting out of retaliatory motive. While this appears unusually

convenient, this issue cannot be determined at the pleadings stage and Plaintiff may proceed on

the retaliation claim.

        Plaintiff also asserts an equal protection claim, asserting that he was treated differently

than other similarly situated prisoners. Plaintiff alleges that he was issued a ticket for having

eight garbage bags and a scrub pad in his cell while Defendant Prentice did not issue inmate

Wright a ticket after confiscating cheese and meat from his cell. Plaintiff also asserts that, while

he was issued a disciplinary ticket for the 8 garbage bags and a scrub pad, another Officer,

Steward, did not cite inmate Brown when he confiscated garbage bags and other unknown items

(the handwriting being illegible), from inmate Brown’s cell.

        To state an equal protection claim, Plaintiff must plead that the “defendants intentionally

treated him differently because of his race...ethnicity, sex, religion, or other proscribed factor....”

Lisle v. Welborn, 933 F.3d 705, 719-20 (7th Cir. 2019). Plaintiff makes no such claim here, not

mentioning race, ethnicity, etc., asserting only that he was treated differently that Wright and

Brown. To properly plead disparate treatment, Plaintiff must plead that his and the comparators’

situations were “directly comparable in all material respects.” Jones v. Noble, 807 Fed. Appx.

560, 562 (7th Cir. 2020) (finding that security director was permitted to consider “each inmate’s

potential disruption to the general population” regarding release or continued confinement in

lock up).




                                                   3
                            1:21-cv-01093-JBM # 9           Page 4 of 7




       Here, Plaintiff does not successfully plead that his situation in possessing the garbage

bags and scrub pad was sufficiently similar to inmate Wright’s possessing food. Plaintiff’s claim

that he was disciplined for having garbage bags in his cell while inmate Brown was not, also falls

short as inmate Brown’s case involved a different officer, not a party. See Shango v. Jurich,

681F.2d 1091, 1104 (7th Cir. 1982) ( “isolated events that adversely affect individuals are not

presumed to be a violation of the equal protection clause.” Such incidents demonstrate, at most,

a “mere inconsistency in prison management … which … may not in itself constitute a

cognizable equal protection claim.”) Here, Plaintiff does not plead an independent equal

protection claim, but rather, pleads that he was disciplined more severely than others in

retaliation for his complaints and grievances. The equal protection claim is DISMISSED.

       Plaintiff refers to a due process violation at the onset of his complaint but does not plead

a due process claim in the body. This claim, too, is dismissed.

       IT IS THEREFORE ORDERED:

       1.      This case shall proceed solely on the retaliation claims against Defendants

Bowden, Meister and Prentice, as identified herein. Plaintiff’s due process and equal protection

claims are DISMISSED. All other claims will not be included in the case, except in the Court's

discretion upon motion by a party for good cause shown, or by leave of court pursuant to Federal

Rule of Civil Procedure 15.

       2.      Plaintiff files [3], a motion for recruitment of pro bono counsel. The Court does

not possess the authority to require an attorney to accept pro bono appointments on civil cases

such as this. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007). The most that the Court can do is

to ask for volunteer counsel. In determining whether the Court should attempt to find an attorney

to voluntarily take a case, the question is whether the plaintiff appears competent to litigate his



                                                  4
                            1:21-cv-01093-JBM # 9          Page 5 of 7




own claims, given their degree of difficulty, and this includes the tasks that normally attend

litigation: evidence gathering, preparing and responding to motions and other court filings, and

trial. Pruitt at 655. Here, Plaintiff has successfully pled against three Defendants and the Court

sees not evidence, at this stage of the proceedings, that he is unable to proceed on his own. [3] is

DENIED.

       3.      The Clerk is directed to send to each Defendant pursuant to this District's internal

procedures: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3)

a copy of the Complaint; and 4) a copy of this Order.

       4.      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall

provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

       5.      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

       6.      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the



                                                 5
                             1:21-cv-01093-JBM # 9           Page 6 of 7




Court, and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        7.      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        8.      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

        9.      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.

        IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

        1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES;

        2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES; AND,

        3) ENTER THE STANDARD QUALIFIED PROTECTIVE ORDER PURSUANT TO

THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT.

        LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE



                                                   6
                    1:21-cv-01093-JBM # 9   Page 7 of 7




WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).



           7/27/2021
ENTERED: _________________



                                 _____s/Joe Billy McDade______
                                        JOE BILLY McDADE
                                  UNITED STATES DISTRICT JUDGE




                                   7
